                                    UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF ALABAMA




In re                                                                                   Case No. 21−30409
                                                                                        Chapter 13
Geraldine G Little ,
         Debtor.


                                             NOTICE OF DEFICIENCY
This notice identifies deficiencies of the petition in the above−referenced case. All documents filed must contain the
case number.

1. Fees
Petition filing fees to be paid in installments must be accompanied by an application to pay in installments.
         Chapter 13 Filing Fee ($313)

2.    Application to Pay Filing Fees in Installments (Official Form 103A)
Debtor must be an individual and must submit a signed application with the petition for court approval. [Rule 1006(b),
Federal Rules of Bankruptcy Procedure]

3. Debtor's and/or Debtor's Attorney's Information
        Debtor's address and/or phone number is missing or incomplete
        Attorney's address and/or phone number is missing or incomplete
        Official Form 121, Your Statement About Your Social Security Numbers, is missing (pro se debtors only)

4. Declarations and Signatures
This must be submitted within 14 days of filing the petition.
        Signature of debtor, whether represented by attorney or acting pro se (page 6 of petition, Official Form 101)
        Debtor's attorney's signature (page 7 of petition, Official Form 101)
        Additional signature of pro se debtor, (page 8 of petition, Official Form 101)
        Bankruptcy Petition Preparer's Notice, Declaration and Signature (Official Form 119)
        Declaration About an Individual Debtor's Schedules (Official Form 106 Declaration)

5.    Names and Addresses of All Creditors
This must be submitted within 3 days of filing the petition or your case will be dismissed without further notice.

6.    Statement of Monthly Income (Form 122C−1, Chapter 13 Statement of Your Current Monthly Income and
Calculation of Commitment Period)
This must be submitted within 14 days of filing the petition. [11 U.S.C. § 521(a)(1)(B)(v) and Rule 1007(b), Federal
Rules of Bankruptcy Procedure]




        Case 21-30409      Doc 11      Filed 03/10/21 Entered 03/11/21 00:12:47                   Desc Imaged
                                      Certificate of Notice Page 1 of 3
7.     Payment Advices
This must be submitted within 14 days of filing the petition. Debtor must submit either (a) copies of all payment
advices or other evidence of payment received by the debtor from any employer of the debtor within 60 days before
the date of the filing or (b) a statement concerning payment advices. (See local forms.) [11 U.S.C. § 521(a)(1)(B)(iv)
and Rule 1007(b), Federal Rules of Bankruptcy Procedure]
8. Schedules and Other Documents
This must be submitted within 14 days of filing the petition. [11 U.S.C. § 521(a)(1) and Rule 1007(b) and (c), Federal
Rules of Bankruptcy Procedure]

                 106Sum                          Schedule E/F                    Schedule J
                 Schedule A/B                    Schedule G                      Schedule J−2 (required if
                 Schedule C                      Schedule H                  you are joint debtors living in
                 Schedule D                      Schedule I                  separate households)

9.    Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)
This must be submitted within 14 days of filing the petition. [Rule 1007(b) and (c), Federal Rules of Bankruptcy
Procedure]

10.    Disclosure of Compensation of Attorney for Debtor (Form 2030)
This must be submitted within 14 days of filing the petition or by any other date set by the court. [11 U.S.C. § 329 and
Rule 2016(b), Federal Rules of Bankruptcy Procedure]

11.    Disclosure of Compensation of Bankruptcy Petition Preparer (Form 2800)
This must be filed with the petition if a bankruptcy petition preparer prepares the petition. [11 U.S.C. § 110(h)(2)]

12.    Chapter 13 Plan
This must be submitted within 14 days of filing the petition. [Rule 3015, Federal Rules of Bankruptcy Procedure]

13.    Certificate of Credit Counseling
This must be submitted within 14 days of filing the petition or your case will be dismissed without further notice.

14.     Documents are not legible

15.     Other:



Dated March 8, 2021




                                                                 Juan−Carlos Guerrero
                                                                 Clerk of Court




      Case 21-30409         Doc 11      Filed 03/10/21 Entered 03/11/21 00:12:47                   Desc Imaged
                                       Certificate of Notice Page 2 of 3
                                                               United States Bankruptcy Court
                                                                Middle District of Alabama
In re:                                                                                                                  Case No. 21-30409-WRS
Geraldine G Little                                                                                                      Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                   User: admin                                                                 Page 1 of 1
Date Rcvd: Mar 08, 2021                                                Form ID: ndef13                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 10, 2021:
Recip ID                 Recipient Name and Address
db                     + Geraldine G Little, 365 Polk St, Montgomery, AL 36107-2343

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 10, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 8, 2021 at the address(es) listed
below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Sabrina L. McKinney
                                   trustees_office@ch13mdal.com

Sandra H. Lewis
                                   on behalf of Debtor Geraldine G Little atty1396@bellsouth.net lewislaw2@bellsouth.net;sandralew@bellsouth.net


TOTAL: 3




           Case 21-30409                 Doc 11         Filed 03/10/21 Entered 03/11/21 00:12:47                                      Desc Imaged
                                                       Certificate of Notice Page 3 of 3
